This is an appeal from a judgment in favor of Lizzie Flowers against the Texas  Pacific Railway Company for $2130.00 as damages for injuries to certain property and to her person occasioned by the breaking of the dam of appellant at Toyah, Texas.
This action grew out of the same acts of alleged negligence of appellant, Railway Company, and substantially the same pleadings and proof as in the case of Ella Frazer v. Texas  Pacific Railway Company, decided by this court in January, 1916, reported in 182 S.W. 1161, to which reference is here made for a more definite statement of the issues involved here. Because the assignments of error are substantially the same in both cases, the parties entered into a stipulation in writing and filed herein after the above opinion, to the effect that this case should abide the action of the Supreme Court upon the application of appellant for a writ of error. It having been brought to our attention by motion that the writ of error has been denied, and because, upon inspection and consideration of the record in this case, there appears to be no reversible error, same is in all things affirmed.